Order filed June 14, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00419-CV
                                   ____________

                       LBX LIGHTING, INC., Appellant

                                         V.

 ESMAT F. SIDAROS D/B/A THE HOUSE OF CHANDELIERS & HOME
                        ACCENTS, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1030107

                                    ORDER

      This is an appeal from a judgment signed February 8, 2016. Appellant timely
filed a post judgment motion. The notice of appeal was due May 9, 2016. See Tex.
R. App. P. 26.1. Appellant, however, filed his notice of appeal on May 19, 2016, a
date within 15 days of the due date for the notice of appeal. A motion for extension
of time is necessarily implied when the perfecting instrument is filed within 15 days
of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did
not file a motion to extend time to file the notice of appeal. While an extension may
be implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal by June 24, 2016. See Tex. R. App. P. 26.3;10.5(b). If
appellant does not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.



                                   PER CURIAM